
	

114 HR 2562 IH: To amend the Internal Revenue Code of 1986 to extend the special expensing rules for certain film and television productions.
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2562
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2015
			Ms. Titus introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the special expensing rules for certain film
			 and television productions.
	
	
		1.Extension of special expensing rules for certain film and television productions
 (a)In generalSubsection (f) of section 181 of the Internal Revenue Code of 1986 is amended by striking December 31, 2014 and inserting December 31, 2016. (b)Effective datesThe amendment made by this section shall apply to productions commencing after December 31, 2014.
			
